             Case 3:20-cv-06169-RAJ Document 15 Filed 08/04/21 Page 1 of 14




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11
                             UNITED STATES DISTRICT COURT
12                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
13

14       DEREK S.,
                                                       CASE NO. 3:20-cv-6169-RAJ
15                               Plaintiff,
                                                       ORDER REVERSING AND
16                 v.                                  REMANDING DEFENDANT’S
17                                                     DECISION TO DENY BENEFITS
         ACTING COMMISSIONER OF
         SOCIAL SECURITY,
18
                                 Defendant.
19

20
            Plaintiff filed this action pursuant to 42 U.S.C. § 405(g) for judicial review of
21
     defendant’s denial of plaintiff’s application for supplemental security income (“SSI”).
22
     This matter is fully briefed. See Dkts. 12-14.
23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 1
             Case 3:20-cv-06169-RAJ Document 15 Filed 08/04/21 Page 2 of 14




 1          The parties agree that plaintiff has at least occasional limitation with respect to

 2 depth perception due to blindness in one eye. The parties also appear to agree that the

 3 only potential job that plaintiff could have performed that is identified by the ALJ at the

 4
     final step in the administrative decision denying plaintiff’s disability claim is the job of
 5
     janitor, because plaintiff cannot engage in occasional depth perception without “maybe”
 6
     being off task an impermissible amount of time. The parties appear to disagree only on
 7
     whether the job of janitor requires any depth perception ability. Unfortunately, because
 8
     the ALJ erred by failing to include any depth perception limitation in the hypothetical
 9
     presented to the vocational expert despite including it in plaintiff’s residual functional
10

11 capacity, it is unclear from the written decision and the accompanying record the level of

12 depth perception requirements of the specifically identified job of janitor. Because the

13 ALJ carries defendant’s burden at this final step in the disability determination process,

14 and because any implied finding that the job of janitor does not require any depth

15 perception is inconsistent with the actual testimony from the vocational expert in the

16 record, the Court concludes that the ALJ’s finding that plaintiff could perform the job of

17
     janitor is not supported by substantial evidence.
18
            Because the Court also concludes that the ALJ’s error is not harmless, this matter
19
     must be reversed and remanded pursuant to sentence four of 42 U.S.C. § 405(g) for
20
     further proceedings.
21
                            FACTUAL AND PROCEDURAL HISTORY
22
            On August 21, 2018, plaintiff filed an application for SSI, alleging disability as of
23

24 January 1, 2015. See Dkt. 10, Administrative Record (“AR”) 15. The application was
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 2
             Case 3:20-cv-06169-RAJ Document 15 Filed 08/04/21 Page 3 of 14




 1 denied on initial administrative review and on reconsideration. See AR 15. A hearing was

 2 held before Administrative Law Judge Malcolm Ross (“the ALJ”) on May 5, 2020. See

 3 id. In a decision dated May 25, 2020, the ALJ determined plaintiff to be not disabled. See

 4
     AR 12. Plaintiff’s request for review of the ALJ’s decision was denied by the Appeals
 5
     Council, making the ALJ’s decision the final decision of the Commissioner. See AR 1-6;
 6
     20 C.F.R. § 404.981, § 416.1481.
 7
            In plaintiff’s Opening Brief, plaintiff maintains the ALJ erred by failing to
 8
     conclude that “plaintiff is disabled according to the ALJ’s own findings and the
 9
     vocational expert’s testimony regarding the plaintiff’s blindness in his left eye.”
10

11 Plaintiff’s Opening Brief (“Open”), Dkt. 12, pp. 1, 2-4. Defendant argues “any error was

12 harmless and the ALJ’s decision should be affirmed.” Defendant’s Response Brief

13 (“Response”), Dkt. 13, p. 1.

14                                   STANDARD OF REVIEW

15          Pursuant to 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s
16 denial of social security benefits if the ALJ’s findings are based on legal error or not

17
     supported by substantial evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d
18
     1211, 1214 n.1 (9th Cir. 2005) (citing Tidwell v. Apfel, 161 F.3d 599, 601 (9th Cir.
19
     1999)). “Substantial evidence” is more than a scintilla, less than a preponderance, and is
20
     such “‘relevant evidence as a reasonable mind might accept as adequate to support a
21
     conclusion.’” Magallanes v. Bowen, 881 F.2d 747, 750 (9th Cir. 1989) (quoting Davis v.
22
     Heckler, 868 F.2d 323, 325-26 (9th Cir. 1989)).
23

24                                          DISCUSSION

     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 3
             Case 3:20-cv-06169-RAJ Document 15 Filed 08/04/21 Page 4 of 14




 1          I.     Whether the ALJ erred by failing to conclude that plaintiff is disabled
                   according to the ALJ’s own findings and the vocational expert’s
 2                 testimony regarding the plaintiff’s blindness in his left eye.
 3          Plaintiff argues the ALJ erred by failing to conclude that “plaintiff is disabled
 4
     according to the ALJ’s own findings and the vocational expert’s testimony regarding the
 5
     plaintiff’s blindness in his left eye.” Open, pp. 1, 2-4. Defendant argues that “any error
 6
     was harmless and the ALJ’s decision should be affirmed.” Response, p. 1.
 7
            Despite plaintiff’s first argument that in the ALJ’s determination of plaintiff’s
 8
     residual functional capacity (“RFC”), he “never mentions the Plaintiff’s limitations
 9
     regarding depth perception,” a brief review of the ALJ’s written decision negates that
10

11 argument. Open, p. 2.

12          In this matter, after concluding at Step one of the sequential Social Security

13 Disability analysis that plaintiff had not engaged in substantial gainful activity during the

14 relevant period of time, the ALJ concluded at Step two that plaintiff had the following

15 severe impairments: left eye blindness, major depression, and anxiety disorder.” AR 17

16 (citing 20 C.F.R. 416.920(c)). After concluding that said severe impairments do not meet

17
     a Listing, see id. at 18 (citing 20 C.F.R. 416.920(d), 416.925 and 416.926), the ALJ
18
     determined plaintiff’s RFC to include the following:
19
             [Plaintiff] has the [RFC] to perform medium work as defined in 20 CFR
20           416.967(c) with the following limitations….[climbing limitations
             excluded] occasional exposure to hazards such as unprotected heights and
21           dangerous machinery; jobs not requiring binocular vision; occasional use
             of depth perception; with work limited to simple, repetitive tasks; with no
22           conveyor belt-paced production requirements; where standard work
             breaks are provided; …..[Social limitations excluded].
23

24 AR 19.
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 4
             Case 3:20-cv-06169-RAJ Document 15 Filed 08/04/21 Page 5 of 14




 1          The Court notes here that the ALJ’s written decision clearly limits plaintiff to

 2 “occasional use of depth perception” in the RFC. See id. As noted by plaintiff, “for Social

 3 Security purposes, [this limits plaintiff’s use of depth perception] up to 1/3 of an 8-hour

 4
     workday.” Open, p. 2.
 5
            Finally, at the final and determinative Step five, (after finding at Step four that
 6
     plaintiff could not perform past relevant work), at which point the burden shifts to the
 7
     ALJ, the ALJ concluded that there were jobs that existed in significant numbers in the
 8
     national economy that plaintiff could have performed, thereby allowing only a conclusion
 9
     that plaintiff was not under a disability during the relevant period of time. See AR 22-23.
10

11          If an ALJ reaches the final step in the sequential analysis, the burden shifts to the

12 Commissioner on the fifth and final step of the sequential disability evaluation process.

13 Meanel v. Apfel, 172 F.3d 1111, 1113 (9th Cir. 1999); see also Bowen v. Yuckert, 482

14 U.S. 137, 140, 146 n.5, 107 S. Ct. 2287, 96 L. Ed. 2d 119 (1987); Johnson v. Shalala, 60

15 F.3d 1428, 1432 (9th Cir. 1995). The ALJ’s Step 5 finding, like all findings under review

16 by this Court, must be supported by substantial evidence in the overall record to be

17
     affirmed. See Bayliss, supra, 427 F.3d at 1214 n.1 (citing Tidwell, 161 F.3d at 601).
18
     Substantial evidence means more than a mere scintilla but less than a preponderance; it is
19
     such relevant evidence as a reasonable mind might accept as adequate to support a
20
     conclusion. Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995) (citing Magallanes v.
21
     Bowen, 881 F.2d 747, 750 (9th Cir. 1989)).
22
            Plaintiff argues that the ALJ has not met the Commissioner’s burden at Step 5 to
23

24 demonstrate that there are “substantial jobs existing in the economy the Plaintiff could
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 5
             Case 3:20-cv-06169-RAJ Document 15 Filed 08/04/21 Page 6 of 14




 1 perform [and] has not only not shown that there are substantial numbers, the testimony of

 2 the Vocational Expert [“VE”] supports th[at] Plaintiff could not meet the productivity

 3 requirements for any of the named jobs given his limited depth perception.” Open, p. 3.

 4
            Defendant admits that in “the hypothetical question to the VE, the ALJ did not
 5
     include the limitation to occasional use of depth perception.” Response, p. 2. This is legal
 6
     error, as the RFC clearly includes such limitation, as noted above, see supra (citing RFC
 7
     at AR 19).
 8
            It is arguably harmful legal error simply based on the ALJ’s failure to include a
 9
     significant limitation from plaintiff’s RFC into the hypothetical presented to the VE,
10

11 whose testimony regarding jobs a person with such hypothetical limitations can perform

12 is relied on by the ALJ at the final Step five, when defendant carries the burden, to

13 determine plaintiff was not disabled. Indeed, the Ninth Circuit clearly implied as such

14 when remanding with a direction to award benefits in a case where relevant limitations

15 were not included in the RFC or the hypothetical presented to the VE at Step five, see

16 infra, Section II.

17
            II.    Harmless Error: Whether the ALJ’s error in failing to include all
18                 relevant limitations from plaintiff’s RFC into the hypothetical
                   presented to the Vocational Expert (“VE”) upon which the ALJ relied
19                 at Step five when determining that plaintiff is not disabled is Harmless
                   Error.
20

21          The Ninth Circuit has “long recognized that harmless error principles apply in the
22 Social Security Act context.” Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012)

23
     (citing Stout v. v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1054 (9th Cir. 2006)). An
24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 6
             Case 3:20-cv-06169-RAJ Document 15 Filed 08/04/21 Page 7 of 14




 1 error is harmless if it is “‘inconsequential to the ultimate non[-]disability determination.’”

 2 Molina, 674 F.3d at 1117 (quoting Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d

 3 1155, 1162 (9th Cir. 2008)).

 4
            The ALJ failed to include all of plaintiff’s impairments the ALJ found plaintiff to
 5
     experience during the relevant time in the RFC into the hypothetical posed to the VE. See
 6
     supra, Section I. The Ninth Circuit has stated that the RFC assessment and Step five
 7
     evaluation are not supported by substantial evidence when the RFC and hypotheticals to
 8
     the VE fail to account for all a claimant’s limitations. See Lingenfelter v. Astrue, 504 F.3d
 9
     1028, 1040–41 (9th Cir. 2007). After finding that a relevant limitation was improperly
10

11 not included in a claimant’s RFC, the Ninth Circuit concluded that “[n]or does substantial

12 evidence support the ALJ’s step-five determination, since it was based on this erroneous

13 RFC assessment.” Id. at 1041 (citations omitted). Here, we have a Step five

14 determination based on an erroneous hypothetical to the VE.

15          Defendant argues that here “any error was harmless and the ALJ’s decision should
16 be affirmed.” Response, p. 1. Specifically, in response to plaintiff’s argument that “the

17
     testimony of the [VE] supports th[at] Plaintiff could not meet the productivity
18
     requirements for any of the named jobs given his limited depth perception,” defendant
19
     responds that “any error was harmless because the janitor job does not require depth
20
     perception.” Id. at 2 (citing 1991 WL 672957); see also Open, p. 3. Defendant contends
21
     that the “ALJ’s finding can be affirmed based on this job alone,” and does not attempt to
22
     support the ALJ’s reliance on the other two jobs found by the ALJ to be jobs plaintiff
23
                                                                                            th
24 could have performed. Response, p. 2 (citing Shaibi v. Berryhill, 883 F.3d 1102, 1110 (9
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 7
             Case 3:20-cv-06169-RAJ Document 15 Filed 08/04/21 Page 8 of 14




 1 Cir. 2018) (purportedly “affirming based on one job where there was an error as to the

 2 other”)).

 3          Regarding defendant’s argument, plaintiff replies as follows:
 4
             It is unclear where the defendant is getting this information, as this is not
 5           what is found on the DOT’s website. Indeed, quite the opposite can be
             found. The DOT references the Department of Labor’s O*NET for
 6           updated findings with respect to janitorial positions identified. In the
             ONET crosswalk for this job, there is an ‘Abilities’ list which details the
 7           importance of different abilities needed for the job of janitor. Here, it is
             clearly noted that Depth Perception has [a] score of 50 (presumably out of
 8           100), which indicates that depth perception is at least important during
             50% of the work of a janitor. This is inconsistent with the Defendant’s
 9           argument.
10
     Plaintiff’s Reply Brief, (“Reply”), Dkt. 14, pp. 2-3.
11
            Under the title “Status of the Dictionary of Occupational Titles; use in Social
12
     Security disability adjudications,” on the website of the Department of Labor, is indicated
13
     the following:
14
             The Dictionary of Occupational Titles (DOT) was created under the
15
             sponsorship by the Employment and Training Administration (ETA) and was
16           last updated in 1991. The DOT was replaced by the O*Net, and ETA no
             longer supports the DOT.
17           The O*Net is now the primary source of occupational information. It is
             sponsored by ETA through a grant to the North Carolina Department of
18           Commerce. Thus, if you are looking for current occupational information
             you should use the O*Net.
19

20 https://www.dol.gov/agencies/oalj/topics/libraries/LIBDOT (last visited July 13, 2021)

21
     (citing https://www.onetonline.org/).
22
            On the ONET, (after translating the ALJ’s 1991 DOT 358.687-010 citation
23
     number to the ONET classification system here:
24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 8
              Case 3:20-cv-06169-RAJ Document 15 Filed 08/04/21 Page 9 of 14




 1 https://www.onetonline.org/crosswalk/DOT?s=358.687-010&g=Go (last visited July 13,

 2 2021) to 37-2011.00), when clicking on “janitors and cleaners, except maids and

 3 housekeepers,” then clicking on “details,” and scrolling down to “abilities,” then

 4
     expanding abilities (by clicking on the “+”), one can see “depth perception,” is listed as a
 5
     “25” out of 100. See https://www.onetonline.org/link/details/37-2011.00 (last visited
 6
     July 13, 2021). However, as cited by plaintiff, this job description according to the 67005
 7
     “crosswalk,” indicates a depth perception “importance” of 50 out of 100 for the job of
 8
     janitor. See Reply, p. 3 n 1 (citing
 9
     https://occupationalinfo.org/onet/67005.html#ABILITIES no) (last visited July 13, 2021).
10

11 Neither one of these “official” ONET numbers for “importance” of depth perception is

12 zero.

13          Defendant contends that the ALJ’s error in failing to include plaintiff’s limitations

14 with respect to depth perception into the hypothetical to the VE is harmless error because

15 the ALJ found that plaintiff could perform the job of janitor, which defendant contends

16 does not require any depth perception abilities. See Response, p. 2. However, defendant

17
     has not established in argument or in the record that the job of janitor can be performed
18
     by a person blind in one eye with limitation with respect to depth perception. The ALJ
19
     failed to present a proper hypothetical to the VE, as the hypothetical to the VE at the
20
     hearing contained no limitations regarding depth perception. See AR 44-45. Therefore,
21
     the fact that the VE responded in testimony with the job of janitor in response to the
22
     hypothetical is not substantial evidence demonstrating that plaintiff could do the job of
23

24 janitor, as the hypothetical was incomplete, failing to include all of plaintiff’s limitations.
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 9
             Case 3:20-cv-06169-RAJ Document 15 Filed 08/04/21 Page 10 of 14




 1 See AR 19, 44-45; Lingenfelter, supra, 504 F.3d at 41. In fact, when the Court reviews

 2 the testimony of the VE, the VE’s testimony does not support defendant’s argument that

 3 the job of janitor requires no depth perception. See AR 48. When responding to questions

 4
     from plaintiff’s attorney, and specifically responding to questions regarding how
 5
     someone with limited depth perception could complete the job of janitor and the other
 6
     jobs identified by the VE, the VE responded “I think some of those jobs -- maybe all 3 of
 7
     them -- required occasional depth perception.” AR 48.
 8
            As already delineated by the Court, see supra, the ONET has 2 different answers
 9
     for the “importance” of depth perception for janitor, neither one of which is zero. In
10

11 addition, the ALJ’s RFC includes a limitation to occasional depth perception, and it is

12 unclear how this translates to “importance,” as it is used in the ONET terminology.

13 However, the website from the Department of Labor includes 2 non-zero answers, much

14 more in alignment with the VE’s assessment of “occasional” depth perception for the

15 requirement of the janitor job. It appears based on the record that the job of janitor

16 requires approximately occasional depth perception. See AR 48. Defendant’s citation to

17
     Westlaw cannot overcome the VE’s testimony, especially as the official ONET
18
     information contradicts Westlaw and aligns with the testimony of the VE, who is the
19
     “Vocational Expert.” See id.
20
            The Court cannot conclude based on the specific record before it that the ALJ’s
21
     finding that plaintiff was capable of performing jobs requiring occasional depth
22
     perception is based on substantial evidence in the record as a whole. Although it is not
23

24 certain that the job identified by the ALJ as janitor requires occasional depth perception,
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 10
             Case 3:20-cv-06169-RAJ Document 15 Filed 08/04/21 Page 11 of 14




 1 the most definitive evidence gathered by the ALJ indicates as such, that is, the testimony

 2 by the VE. See AR 48. In addition, the evidence suggesting otherwise from Westlaw

 3 supplied by defendant is contradicted by the ONET information, which this Court is

 4
     directed to by the Department of Labor’s website. Furthermore, the VE testified upon
 5
     further questioning from plaintiff’s attorney, that if an individual is limited to only
 6
     occasional depth perception, that such would create an issue with that person’s
 7
     “production-rate or being off-task -- level of being off-task.” AR 48. Therefore, the VE’s
 8
     testimony suggests that plaintiff could not maintain an acceptable production rate at a job
 9
     requiring occasional depth perception, as was impliedly conceded by Defendant. See id.;
10

11 see also Response, p. 3.

12          Defendant’s best argument is that the ALJ committed at worst harmless error by

13 failing to include relevant limitations into the hypothetical presented to the vocational

14 expert because plaintiff was capable of performing the job of janitor, which requires no

15 depth perception. Response, pp. 2-3. However, substantial evidence does not support any

16 implied finding by the ALJ that the job of janitor requires no depth perception, as the VE

17
     testimony contradicts such a finding, as does the ONET information. AR 48;
18
     https://www.onetonline.org/crosswalk/DOT?s=358.687-010&g=Go (last visited July 13,
19
     2021); https://www.onetonline.org/link/details/37-2011.00 (last visited July 13, 2021);
20
     https://occupationalinfo.org/onet/67005.html#ABILITIES no (last visited July 13, 2021);
21
     see also Corona v. Astrue, 2010 U.S. Dist. LEXIS 75525 at *31 (S.D. Cal. April 19,
22
     2010) (unpublished opinion) (“However, the ALJ did not ask the vocational expert about
23

24 any possible conflict between his testimony and the evidence provided by the DOT. Had
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 11
             Case 3:20-cv-06169-RAJ Document 15 Filed 08/04/21 Page 12 of 14




 1 the ALJ asked about a conflict, or reviewed the DOT's description of a Janitor, he would

 2 have found that depth perception is required to perform the job of a Janitor. (DOT §

 3 382.664-010). Therefore, Plaintiff would not be able to perform this job”). In fact,

 4
     defendant impliedly concedes that “when depth perception is required as part of the job,”
 5
     plaintiff’s productivity and or production could be affected.” Response, p. 3 (emphasis in
 6
     defendant’s response brief).
 7
            Based on the record as a whole, the Court concludes the ALJ’s finding at Step 5,
 8
     the step at which the ALJ carries the burden, that plaintiff could perform the identified
 9
     jobs requiring occasional depth perception, or any implied finding that the janitor job
10

11 does not require occasional depth perception, is not a finding based on substantial

12 evidence in the record. See Magallanes, 881 F.2d at 750 (quoting Davis, 868 F.2d at 325-

13 26). It is not a finding that is based on sufficient “‘relevant evidence as a reasonable mind

14 might accept as adequate to support a conclusion.’” Id. Perhaps most importantly, it is

15 directly contradicted by the VE testimony.

16          III.   Regarding plaintiff’s request for remand with a direction to award
                   benefits
17

18          Plaintiff requests remand with a direction to award benefits. Open, pp. 3-4.

19 Defendant does not appear to have responded to this request. See Response, Dkt. 13.

20          Generally, when the Social Security Administration does not determine a

21 claimant’s application properly, “‘the proper course, except in rare circumstances, is to

22 remand to the agency for additional investigation or explanation.’” Benecke v. Barnhart,

23
     379 F.3d 587, 595 (9th Cir. 2004) (citations omitted). However, the Ninth Circuit has put
24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 12
             Case 3:20-cv-06169-RAJ Document 15 Filed 08/04/21 Page 13 of 14




 1 forth a “test for determining when [improperly rejected] evidence should be credited and

 2 an immediate award of benefits directed.” Harman v. Apfel, 211 F.3d 1172, 1178 (9th

 3 Cir. 2000) (quoting Smolen v. Chater, 80 F.3d 1273, 1292 (9th Cir. 1996)). In one

 4
     formulation of this test, after concluding that an ALJ erred, as stated by the Ninth Circuit:
 5
             Second, we turn to the question whether further administrative
 6           proceedings would be useful. In evaluating this issue, we consider [if]
             the record as a whole is free from conflicts, ambiguities, or gaps, [if] all
 7           factual issues have been resolved, and [if] the claimant’s entitlement to
             benefits is clear under the applicable legal rules.
 8
     Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1103 (9th Cir. 2014) (citations
 9
     omitted).
10

11          Here, further administrative proceedings would be exceedingly useful. See id.; see

12 also, supra, Sections I and II. First, remand would allow the ALJ the opportunity to

13 present a proper hypothetical to a vocational expert. Second, such would allow a

14 vocational expert the opportunity to evaluate the effect of monocular vision, and the lack

15 of depth perception, on the hypothetical individual’s ability to perform jobs such as

16 janitor. It will allow for a VE to testify directly on the issue, instead of what “maybe” the

17
     case based on an improper hypothetical. See AR 48. It is entirely unclear from the record
18
     and from the available administrative materials the requirements of the job of janitor and
19
     whether one with plaintiff’s limitations could perform such job. Therefore, further
20
     administrative proceedings would be useful. See Treichler, supra, 775 F.3d at 1103.
21
                                           CONCLUSION
22
            Based on the foregoing reasons, the Court hereby concludes the ALJ’s conclusion
23

24 plaintiff was not disabled is not supported by substantial evidence. Accordingly,
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 13
           Case 3:20-cv-06169-RAJ Document 15 Filed 08/04/21 Page 14 of 14




 1 Defendant’s decision to deny benefits is reversed and this matter is remanded for further

 2 administrative proceedings in accordance with the findings contained herein.

 3         Dated this 4th day of August, 2021.
 4

 5                                                  A
 6                                                  The Honorable Richard A. Jones
                                                    United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 14
